      Case 4:21-cv-00266 Document 1 Filed on 01/27/21 in TXSD Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION


WAYNE THOMAS,                      )
an individual,                     )
                                   )                   Case No.: 4:21-cv-266
       Plaintiff,                  )
v.                                 )
                                   )
THIEN THUY REALTY, LLC,            )
a Texas Limited Liability Company, )
                                   )
       Defendant.                  )
__________________________________ )

                                           COMPLAINT

       Plaintiff, WAYNE THOMAS, through his undersigned counsel, hereby files this

Complaint and sues THIEN THUY REALTY, LLC, a Texas Limited Liability Company, for

injunctive relief, attorneys’ fees and costs pursuant to 42 U.S.C. § 12181 et seq.,

(“AMERICANS WITH DISABILITIES ACT” or “ADA”) and alleges:

                                JURISDICTION AND PARTIES

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (the “ADA”). This Court is vested

with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343. This Court has supplemental

jurisdiction over the subject matter of all other claims pursuant to 28 U.S.C. §1367(a).

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b), because the

Defendant’s Property, which is the subject of this action, is located in Fort Bend County, Texas.

       3.      Plaintiff, WAYNE THOMAS (hereinafter referred to as “MR. THOMAS” or

“Plaintiff”), is a resident of the State of Texas in Harris County.

       4.      4.      MR. THOMAS is a qualified individual with a disability under the ADA.
      Case 4:21-cv-00266 Document 1 Filed on 01/27/21 in TXSD Page 2 of 5




MR. THOMAS is paralyzed from the waist down. MR. THOMAS is a paraplegic and uses a

wheelchair as his primary means of mobility.

       5.      Due to his disability, Plaintiff is substantially impaired in several major life

activities, such as walking and standing, and requires a wheelchair for mobility.

       6.      Defendant, THIEN THUY REALTY, LLC, a Texas Limited Liability Company

(hereinafter referred to as “Defendant”), is registered to do business in the State of Texas. Upon

information and belief, Defendant is the owner, lessor and/or operator of the real property and

improvements which are the subject of this action, to wit: the “Property,” known as Murphy

Road Plaza, generally located at 12220 Murphy Road, Stafford, Texas 77477.

       7.      All events giving rise to this lawsuit occurred in the Southern District of Texas.

                                          COUNT I
                             (VIOLATION OF TITLE III OF THE ADA)

       8.      Plaintiff realleges and incorporates into this cause of action each and every

allegation contained in the previous paragraphs of this Complaint.

       9.      The Property, a shopping plaza, is open to the public and provides goods and

services to the public.

       10.     Plaintiff has visited the Property multiple times and attempted to utilize the goods

and services offered at the Property and plans to return to the Property in the near future.

       11.     During his most recent visit in January 2021, MR. THOMAS experienced serious

difficulty accessing the goods and utilizing the services therein due to the architectural barriers

discussed in this Complaint. Moreover, but for the inaccessible condition of the Property,

Plaintiff would like to visit the Property more often.

       12.     Due to the barriers, Plaintiff has been unable to, and continues to be unable to,


                                                     2
      Case 4:21-cv-00266 Document 1 Filed on 01/27/21 in TXSD Page 3 of 5




enjoy full and equal access to good and services offered at the Property, owned, leased, and/or

operated by Defendant. Additionally, MR. THOMAS continues to desire to visit the Property,

but fears that he will again encounter serious difficulty and safety hazards due to the barriers

discussed herein which still exist.

       13.     Defendant has discriminated, and continues to discriminate, against Plaintiff in

violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.302 et seq. by excluding and/or

denying Plaintiff the benefits of the goods and services located on the Property by failing to

provide and/or correct the following barriers to access which Plaintiff personally observed,

encountered, and which hindered his access:

               A.    Plaintiff personally encountered inaccessible parking designated for disabled

                     use due to lack of proper signage and excessive lips due to cracked

                     pavement;

               B.    Plaintiff personally encountered inaccessible curb ramps throughout the

                     property due to excessive slopes;

               C.    Plaintiff personally encountered inaccessible route from parking to tenant

                     entrances due to lack of curb cut; and

               D.    Plaintiff personally encountered inaccessible restroom at Tony’s Grill due to

                     narrow entrance and lack of grab bars.

       14.     Upon information and belief, there are other current violations of the ADA and

the ADA Accessibility Guidelines (“ADAAG”) at the Property, and only after a full inspection is

performed by the Plaintiff or Plaintiff’s representatives can all said violations be identified.

       15.     To date, the readily achievable barriers and other violations of the ADA still exist

                                                     3
      Case 4:21-cv-00266 Document 1 Filed on 01/27/21 in TXSD Page 4 of 5




and have not been remedied or altered in such a way as to effectuate compliance with the

provisions of the ADA.

       16.     Independent of his intent to return as a patron to the Property, Plaintiff

additionally intends to return to the Property as an ADA tester to determine whether the barriers

to access stated herein have been remedied.

       17.     Removal of the barriers to access located on the Property is readily achievable,

structurally feasible and easily accomplishable without placing an undue burden on Defendant.

       18.     Removal of the barriers to access located on the Property would allow Plaintiff to

fully utilize the goods and services located therein.

       19.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs, and

expenses paid by Defendant.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff demands judgment against Defendant and requests the

following injunctive and declaratory relief:

       A.      That the Court declare that the Property owned, leased, and/or operated by

               Defendant is in violation of the ADA;

       B.      That the Court enter an Order directing Defendant to alter its facilities to

               make them accessible to and useable by individuals with disabilities to the

               full extent required by Title III of the ADA;

       C.      That the Court enter an Order directing Defendant to evaluate and neutralize

               its policies and procedures towards persons with disabilities for such


                                                        4
Case 4:21-cv-00266 Document 1 Filed on 01/27/21 in TXSD Page 5 of 5




      reasonable time so as to allow Defendant to undertake and complete

      corrective procedures;

D.    That the Court award reasonable attorneys’ fees, costs (including expert

      fees), and other expenses of suit, to the Plaintiff; and

E.    That this Court award Plaintiff such other additional and proper relief as

      may be just and equitable.

                               By:   /s/ Louis I. Mussman        .




                                     Louis I. Mussman
                                     Attorney-in-charge
                                     S.D. TX No. 2274288
                                     Ku & Mussman, P.A.
                                     18501 Pines Boulevard, Suite 209-A
                                     Pembroke Pines, FL 33029
                                     Tel: (305) 891-1322
                                     Fax: (954) 686-3976
                                     Louis@kumussman.com

                                     and
                                     John K. Grubb
                                     Local Counsel
                                     State Bar No. 08553500
                                     John K. Grubb & Associates
                                     5005 Riverway Drive, Suite 450
                                     Houston, Texas 77056
                                     Tel: (713) 877-8800
                                     Fax: (713) 877-1229
                                     johnkgrubb@grubblegal.com
                                     Attorneys for Plaintiff




                                            5
